Citation Nr: 1132435	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO. 09-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Subsequent to the issuance of a July 2010 Statement of the Case, the Veteran submitted additional evidence for consideration. The Veteran submitted a waiver of RO jurisdiction in January 2011, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2010).

The Veteran was afforded an April 2011 hearing before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file. The Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. The Veteran was afforded an extensive opportunity to present testimony, evidence, and argument at the hearing. The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had new evidence linking a current right knee disability to his active duty service. The Veterans Law Judge asked the Veteran about his current symptoms, past medical treatment, and in-service activities. The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). The April 2011 hearing was legally sufficient.


FINDINGS OF FACT

1. When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the January 2007 Board decision , which denied entitlement to service connection for a right knee disability is new and raises a reasonable possibility of substantiating the claim. 

2. When weighed with all evidence of record in the reopened claim, the accounts of the Veteran and his wife as to service incurrence of a right knee disorder are competent but not credible.

3. The Veteran has been diagnosed with degenerative joint disease of the right knee, but he is not shown to have a right knee disability due to any event or incident of his service.


CONCLUSIONS OF LAW

1. Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is new and material, and therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2. The Veteran's right knee disability was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran was notified in a November 2008 letter of the information and evidence needed to reopen and substantiate a claim for service connection. Kent v. Nicholson, 20 Vet. App. 1 (2006). This letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and identified post-service treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. No examination is necessary. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2010). VA only must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim. 38 U.S.C.A. § 5103A(d). 

The Federal Circuit has determined that there must be "medically competent" evidence of a current disability, but "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010). However, the Waters decision also held that a conclusory and generalized lay statement does not suffice to meet the standard of subsection (B) because that would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

The Board presently reopens the claim. However, upon review of the merits of the claim, the only evidence indicating a possible association between the current right knee disability and the Veteran's active duty service are his own statements and a statement submitted by his wife. Since these conclusory lay statements are the only evidence suggesting a nexus between a current disability and service, the standard of subsection (B) is not met and VA is not required to afford the Veteran an examination. Waters, 601 F.3d at 1278-1279.

There is no indication that additional pertinent evidence is available or that any additional notice should be provided. There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).


New and Material Evidence

The Board denied service connection for a right knee disability in January 2007. The 2007 Board decision represents the last final decision on this matter. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. 38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). When a claimant submits a petition to reopen a disallowed claim, VA must provide limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet. App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the January 2007 Board decision consisted of the Veteran's service treatment records, VA treatment records, and private treatment records. After the Board's decision, additional VA treatment records, lay testimony, photographs, and lay statements were added to the record. Certain of the evidence submitted after the 2007 decision is new and material.

The claim for service connection for a right knee disability was denied because there was no competent evidence establishing that the Veteran's right knee disability was related to service or that it manifested within one (1) year of his discharge from service. Service treatment records were silent for any complaints of, or treatment for, the right knee. Post-service treatment records reflect a diagnosis of degenerative joint disease of the right knee, but do not show any evidence relating that diagnosis to the Veteran's active service. 

Treatment records associated with the claims file prior to the 2007 decision show that the Veteran reported for treatment of a painful right knee in 2004 and was diagnosed with degenerative joint disease in 2005.

After the Board's 2007 denial, the Veteran submitted an October 2008 request to reopen the claim for service connection. Subsequent treatment records reflect treatment for the right knee disability. The Veteran submitted photos of fellow servicemen and of the site in Korea where he claims to have injured his knee. He testified in April 2011 that he injured his knee while on duty in Korea and that his current knee symptoms are residual from that injury. The Veteran's contentions are not new. The photos and treatment records are new, but they are not material because they do not suggest a relationship between the current disability and service - i.e., they do not tend to substantiate the claim.

However, the claims file also reflects two (2) lay statements submitted after the Board's 2007 denial. One letter is from the Veteran's wife. She stated that he complained to her in October 1967 about a right knee injury sustained while he was in Korea. The other letter is from a civilian co-worker who stated that the Veteran complained to him in 1999 (approximately 30 years after service) about sustaining a right knee injury in service. 

The letter from the Veteran's co-worker is new because it was not previously of record. However, it is not material. The fact that the Veteran told his co-worker in 1999 (again, 30 years after service) that he injured his right knee in service does not tend to substantiate the Veteran's claim. 

However, the letter from the Veteran's wife is material because it relates to an unestablished fact necessary to substantiate the claim. Presumed credible for the limited purpose of determining whether the claim should be reopened, the letter from the Veteran's wife indicates that the Veteran may have experienced a right knee injury in service that resulted in disability while he was still on active duty service. The credibility of this evidence is presumed. Justus, 3 Vet. App. 510. Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

Service Connection

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The presumption of credibility that attaches to newly-submitted evidence for the purposes of reopening does not extend to a determination of the claim on its merits. Justus, supra. As in other determinations, the Board must determine the value of all submitted evidence, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The Veteran contends that he experienced injury to his right knee while he was stationed in Korea and that his current degenerative joint disease results from that injury. Service treatment records show no complaints of, or treatment for, any knee pain or injury. The Veteran's enlistment (July 1965) and separation (May 1968) examinations do not reflect any knee disability. 

Of particular note as to his current contentions, the Veteran did not indicate that he experienced any knee disability on self reports of medical history completed in July 1965 and July 1968. The self report completed at the time of his separation, July 1968, does reflect complaints of mumps and ear, nose, and throat trouble.

Subsequent to service, the Veteran sought VA treatment in November 2000. He was assessed with hyperlipidemia and generalized anxiety disorder. November 2000 treatment notes reflect that he denied all other health problems except stress and difficulty sleeping. Private treatment notes from Austin Adult Gerimed Associates show that the Veteran reported in May 2002 that he did not experience any musculoskeletal aches or pains. The claims file reflects no treatment for his right knee until April 2004. An April 2004 VA treatment note states that the Veteran complained of a one (1) month history of right knee pain. The Veteran submitted an August 2004 claim for service connection for a right knee disability. He indicated on the claim form that he was treated by military doctors in 1965 for a knee injury.

In December 2004 he was seen for re-evaluation and reported continued knee pain. X-rays revealed a small loose body in the right knee joint. He was referred to a VA orthopedic specialist in January 2005. The orthopedist recommended treating the Veteran for degenerative joint disease with a brace, liniment, exercise, and consideration of glucosamine. A June 2005 treatment note reflects that the Veteran reported his knee was "bothering him" again. He continued to receive treatment and a January 2010 VA treatment note reflects that the Veteran reported that his right knee pain was worsening. During the January 2010 appointment, he reported only experiencing one (1) knee injury during his life - in 1966 while he was in Korea. He received a cortisone shot for his knee pain.

The Veteran submitted a May 2005 statement that he did not receive medical treatment for his knee while he was in service because no treatment was available. He explained that only one medical specialist was assigned to his camp and medical treatment was not documented. In another May 2005 statement, the Veteran reported that walking and climbing hazardous terrain in Korea for 12 hour shifts resulted in his current knee disability.

In a June 2009 statement the Veteran contended that he twisted his right knee while climbing up a mountain in Korea. He explained that he did not seek treatment for the injury because he was on guard duty at the time and left his post without permission. He also stated that he was afraid he would be medically discharged if he complained about the injury. The Veteran reported that his injury was witnessed by two (2) fellow service members who were on guard duty with him. In September 2009, the Veteran submitted a photo of these service members and stated that he had been unsuccessful in his attempts to locate them. The Veteran also submitted a photo of a snow-covered camp. The photo is labeled "injury site," but does not show any mountain.

The Veteran testified before the below-signed Veterans Law Judge in April 2011. He stated that he was serving as an infantry guard in Korea when he fell off of a mountain. He reported falling seven (7) to 10 feet and injuring his right knee. He stated that he did not seek medical treatment for the injury because he did not want to be transferred to a different unit. The Veteran testified that he first sought VA treatment for his knee in 1999 and that a female physician x-rayed his knee in 2003 and opined that his current disability was the result of in-service injury.

Two (2) April 2011 lay statements have been associated with the claims file. A letter from C.B.L. states that he worked with the Veteran for 20 years. C.B.L. wrote that the Veteran informed him in 1999 that he received a right knee injury while on active duty in Korea. A letter from the Veteran's spouse states that he informed her in October 1967 that he experienced a knee injury while serving in Korea.

Lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). However, whether lay evidence is competent and sufficient in a particular case is a fact issue. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). A veteran is competent to report the circumstances of service as well as visible injuries incurred during service. 38 C.F.R. § 3.159(a)(2). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). It is the responsibility of the Board to assess the credibility and weight to be given the evidence. Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992). 

The Veteran is competent to report the circumstances of his service, but he has provided conflicting account of his alleged in-service right knee injury: he incurred injury by walking long shifts over dangerous terrain; he twisted his knee while climbing up a mountain; and he hurt his knee while falling down a mountain. Further, he has provided conflicting statements as to why he did not seek in-service medical treatment for his knee: no medical treatment was available; he wished to avoid medical discharge from the service; he did not want to be transferred to a different unit. Although he has contended both that medical treatment was not available and that any available medical treatment would not result in documentation, his service treatment records show that he was treated while on duty in Korea for a cut on his finger (May 1966) and for headache with fever and sore throat (September 1966). In further contradiction, the Veteran has also reported that he did receive in-service treatment for his knee (see August 2004 claim form). 

Although, per Davidson, the Board cannot find a Veteran's lay evidence not credible solely on the basis of the lack of service treatment records, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). VA cannot ignore a veteran's testimony, but his interest may affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 



The Veteran's accounts of his injury and his explanations of the lack of treatment records are not credible based on internal inconsistency and facial plausibility: his multiple statements plainly conflict and it is not plausible that the Veteran was able to seek documented care for a finger cut and an infection, but was unable to seek treatment for a knee injury. See Caluza, 7 Vet. App. 498. 

The Veteran has essentially argued that he did not seek medical attention for his right knee during his military service because he was fearful of being repeatedly transferred from one unit to another. The Veteran's contention is wholly unbelievable. There is no indication that the Veteran's health status had any bearing on his assignments and postings, nor would such a cause and effect relationship be expected. Although the Veteran served in Korea, he did so during peacetime and there is no indication that his requesting medical care for developing knee symptoms would have caused his command to transfer him to a less favorable unit. 

Moreover, in his May 1968 separation physical examination questionnaire, completed at Fort Hood, Texas (i.e., not in Korea) the Veteran specifically denied then having, or ever having had any musculoskeletal symptoms including a trick or locked knee, and reported that he was then in "good health." The Veteran also specifically denied that he "ever had any illness or injury other than those already noted." Assuming the Veteran is credible in his contention that he was concerned he would have been transferred had he reported his knee symptoms, there would have been no reason for the Veteran's continued silence upon his imminent discharge from active duty. A military medical examiner also noted that upon clinical evaluation, the Veteran's lower extremities were normal. 

Also as a result of his pre-separation physical examination, the Veteran's May 1968 PULHES survey was "1" for each body area, indicating that contrary to his current contentions as to his physical condition at the time of his discharge, the Veteran was in excellent physical condition, including as to his lower extremities, signified by the "L" in the profile. See Odiorne v. Principi, 3 Vet. App. 456 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran's separation examination and military medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran testified that he first sought treatment for a knee disability in 1999, but that statement is contradicted by VA records showing initial knee treatment in 2004. He testified that he experienced knee pain ever since the alleged in-service injury, but VA and private records generated prior to 2004 show that the Veteran stated that he did not have musculoskeletal health complaints. The 2004 treatment note reflects only a one (1) month history of right knee pain. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Boards also finds the lay statements associated with the record to be of no  probative value. Wood, 1 Vet. App. at 192-93. The statement from C.B.L reflects that he knew the Veteran for many years, but did not hear the Veteran speak of an in-service knee injury until 1999. This statement, as well as the statement from the Veteran's wife are contradicted by the Veteran's own 1968 self report that he did not have any knee trouble. In this respect, the statements are not credible. 

In regard to the Veteran's statement to the January 2010 VA health care provider that he had only incurred one right knee injury in his life - during active duty - a medical history provided by a veteran and recorded without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). The critical question is whether that history was accurate and the Veteran has provided multiple conflicting accounts of his injury. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006). 

There is no competent and credible evidence showing that the Veteran has a current right knee disability as the result of his active duty service. As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final point, the Veteran has persistently and essentially argued that merely because he has a right knee disorder, he should receive service connection. However, there are three components of a successful claim of service connection: (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the veteran's current disability and the in-service event. Pond v. West, 12 Vet. App. 341 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998). The record supports only one of these factors - that of a current disability. 


							CONTINUED ON NEXT PAGE





ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a right knee disability is granted. To this extent only, the appeal is allowed.

Service connection for a right knee disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


